Citation Nr: 0118871	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  00-09 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the amount of $19,156.



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from September 1953 
to September 1955.  He died in March 1996.  The appellant is 
his widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 decision by a Committee on 
Waivers and Compromises (COW) at the Wichita, Kansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the appellant's request for waiver of 
recovery of an overpayment of improved death pension in the 
amount of $19,156.  The Committee found that the appellant 
had been at fault in the creation of the overpayment, that 
recovery of the indebtedness would not result in hardship to 
her, that recovery of the overpayment would not defeat the 
purpose of the benefit but would unjustly enrich the 
appellant, and that the appellant had not changed her current 
financial position as a result of receipt of pension, such as 
by incurring additional debt.  

In May 2000 the appellant submitted a VA Form 22a, 
Appointment of Attorney or Agent, but did not complete the 
portion of the form identifying the accredited service 
representative, agent or attorney whom she was appointing to 
represent her.  Also in May 2000, the appellant submitted a 
VA Form 9, Appeal to Board of Veterans' Appeals, on which she 
appended the box pertaining to hearing requests with the 
inscription "if I have to" but did not otherwise indicate a 
desire for a hearing.  To clarify the appellant's wishes in 
light of these ambiguous inscriptions, the Board offered her 
an opportunity to clarify both matters.  She was furnished 
another copy of the form for designating a representative and 
asked to indicate whether she wished to attend a hearing 
before the Board either at the RO or in Washington, D.C.  She 
did not respond to the Board's April 5, 2001, letter within 
the designated 30-day period.  As she was informed in the 
letter, in the absence of a response, the Board will proceed 
to review the issue on appeal based on the assumption that 
she no longer desires a hearing or representation.  

REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines VA obligations with respect to the duty to assist 
and includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

Death pension was awarded to the appellant in September 1996 
at a monthly rate that was based on information furnished by 
the appellant in her May 1996 application for benefits to the 
effect that she was in receipt of no income from any source.  
In July 1999 the RO notified her that it was proposing that 
payments of death pension be stopped effective June 1, 1996, 
because of receipt of information that in 1996 she had 
received earned income of $10,735 as a result of employment 
as well as unearned income of $3,048, none of which had 
previously been reported.  She was offered an opportunity to 
submit amended eligibility verification reports for calendar 
years 1997 and 1998.  The appellant submitted an improved 
death pension eligibility report in August 1999 wherein she 
reported that during 1998 she received income consisting of 
$12,831 in gross wages from employment and $1,266 in interest 
and dividends.  In September 1999 the RO retroactively 
terminated the death pension award from June 1, 1996, the 
effective date of the award, resulting in the creation of the 
present overpayment.

The present record contains no indication of the source of 
the information cited by the RO to the effect that the 
appellant had income exceeding $13,000 in 1996.  About 
$10,000 has been classified as earned income and $3,000 as 
unearned income.  If the data was forwarded to the VA through 
income verification match procedures, this fact is not shown, 
nor is there any indication of the extent to which such 
information was independently verified.  More importantly, it 
cannot be determined when during 1996 the income was 
received.  Although she reported no net worth when she filed 
her claim in May 1996, she has subsequently acknowledged the 
receipt of significant life insurance proceeds during 1996, 
but implied that it was received before she filed her claim.  
Income received before the date of her entitlement, including 
insurance proceeds and other unearned income, would not be 
countable in determining her annual rate of pension.  
38 C.F.R. § 3.273.  If the appellant was not working in June 
1996, when her award commenced, income subsequently received 
would only be countable from the time she first received it.  
In addition, the RO appears to have assumed that her 
unreported income continued throughout the entire period from 
June 1996 to July 1999.  The appellant has indicated, 
however, that there were gaps in her employment as a result 
of her personal and family situation, namely, the illness of 
her mother, which required that she move to another city, and 
her attendance at college.  It is possible that such periods 
of nonemployment may have been sufficient to have affected 
the annualization computation for income under VA 
regulations, but this cannot be verified from the present 
record.

These circumstances necessarily raise a question regarding 
the extent to which the overpayment charged to the appellant 
was properly created.  In any case, an implicit challenge to 
the validity of the overpayment for at least part of the 
period in question is found in an August 1999 statement in 
which the appellant requests that an adjustment be made for 
the period when she was not working but was attending classes 
and caring for her mother.  The proper creation issue must be 
fully addressed by the RO before further action is taken on 
the appeal for a waiver.  Complete information concerning the 
amount and dates of receipt of all income from all sources 
must first be obtained.  To the extent that the overpayment 
was established on the basis of income verification match 
information, that information should be independently 
verified.  Thereafter, the amount of the indebtedness should 
be recalculated, and the appellant should be provided with an 
audit showing the dates covered by the overpayment and the 
basis for the calculation of the amount of the overpayment.

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded for the following actions:

1.  The RO should conduct additional 
development to verify the amount and the 
receipt dates of all income received by 
the appellant from all sources on a 
month-by-month basis from June 1996 
through July 1999.  In particular, the RO 
should ascertain the essential facts 
regarding all employment by the 
appellant, including the dates and the 
amount of earnings received from each 
employer during each period of 
employment.

2.  Upon receipt of this information, the 
RO should recompute the appellant's death 
pension award.  If an overpayment 
remains, the RO should prepare a complete 
paid-and-due audit showing its beginning 
and ending dates as well as the 
calculations establishing the amount.  

3.  The RO should then adjudicate the 
issue of whether an overpayment of 
improved death pension benefits was 
properly created, and if so, the RO 
should readjudicate the issue of whether 
the appellant is entitled to waiver of 
recovery of the overpayment.  If either 
determination is adverse to the 
appellant, a supplemental statement of 
the case should be prepared.  The 
appellant should be given a reasonable 
period of time for reply.

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the appellant until she receives further notice.  The 
purpose of this remand is to obtain additional information.  
The Board does not intimate any factual or legal conclusions 
as to the outcome ultimately warranted in this appeal.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	ROBERT D. PHILIPP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



